DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/781,657, filed on 6/5/2018.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In some cases the claimed feature may be shown, but the office cannot locate such because it has not been assigned a reference numeral in the specification.
Claim 1
First and second ends
Flexible diaphragm, first and second sides
Fluid bypass
Bypass valve member


Claims 3-5
The location for each of the three positions at which the “bypass chamber” can be located.
Claim 6
First and second passageway
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "59" (at least par. 87) and "61" (at least par. 88) have both been used to designate a bypass chamber.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The office requests that applicant include a marked up copy of the drawings that clearly identifies any changes made to the drawings, in addition to the clean copy of the amended drawings.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
 
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 is written to depend from itself
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Claim 1
A “bypass valve member” moveable to open and close the fluid bypass.  The office is unable to locate this structure in the specification.  See also the drawing objections.
 A “push operated control member”, which is interpreted as a button (23) per. Par. 74. And Fig. 7. 
Claim 11
An “indexing mechanism” to hold the bypass valve member against the biasing, which is shown in Fig. 7.
Claim 13
A “guide member” received in the bleed hole of the flexible diaphragm to guide the flexible diaphragm to move linearly, interpreted to mean a pin, per, par. 14. 
Claim 16
A “device” arranged on the second side of the flexible diaphragm to limit the travel of the flexible diaphragm away from a valve seat, interpreted to mean the structure of item (242), per par. 115 and Figure 16. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, the office is unable to identify the structure of the bypass valve member. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 
	The claim recites “a diaphragm valve”, item 21, and provides that the diaphragm valve has a “flexible diaphragm” with a “first side” and a “second side”.  None of the flexible diaphragm, first side, and second side are assigned numbers in the specification.  The office cannot determine if the term “diaphragm valve” and (flexible diaphragm” are the same thing, or if the flexible diaphragm is merely one component of an undefined larger structure for diaphragm valve.   
	The claim recites, “a fluid bypass separate from the flexible diaphragm”.  The office is not able to determine the structure, because the item is not numbered in the specification.  Further, one of its apparent components, the bypass chamber, has been assigned both numerals (59) and (61).   
Claim 1 recites the term “bypass valve member” with the function of moving  to open and close the fluid bypass.  The term is non-structural term that is a substitute for the term "means," invoking a claim interpretation under the guise of 35 U.S.C. § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function. The disclosure must show with reasonable clarity to one skilled in the art that applicant was in possession of the invention as claimed. Possession is shown by describing the claimed invention with all limitations. The structure that is capable of performing the claimed function of the bypass valve member is not provided in the specification. A mere restatement of the function in the specification without more description of the means that accomplish the function, is a failure to provide adequate written description for a §112(f) limitation claim interpretation. Because the specification fails to provide an adequate description of a structure for the flow control unit, the boundary of claim is not clearly defined. A claim without clear defined boundaries is rendered indefinite."
	Claims 3-5
	These claims each recite a different location for the “bypass chamber”.  The locations are not clear from the specification and figures (see Drawing Objections, and the rejection of claim 1 regarding the labeling of the “bypass chamber”.) 
	Claim 6
	The office cannot ascertain which features are the “first passageway” and the “second passageway”.  See drawing objection.  
Furthermore, it is not clear if “a first side” and “second side” of the diaphragm are referring to the same sides recited parent claim 1.
	Claims 7-10
	The office is unable to determine the structure of the “bypass valve member”.  See drawing objections.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   
In the interests of compact prosecution, the claims are examined against the art as best as possible, notwithstanding the lack of clarity in the claims.  If the claims are amended to resolve the clarity issues, new searches for prior art will be necessary to address the amended claims.

Allowable Subject matter
Claim(s) 1and its depend claims 2-17 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features in claim 1.  However, these claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112 set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
Regarding claim 1, the closest prior art of record is EP 0 947 902 to Procter in view of EP 2 239 486 to Sansum.  Proctor teaches, a faucet comprising: 
a body extending between a first end and a second end (Fig. 3, outer shell), the body defining a volume between the first end and the second end (the outer shell’s internal volume), the volume arranged to receive a mixing cartridge (1, Fig. 3, abstract).
	Sansum teaches a flow control system for a faucet, with a diaphragm valve (par. 24- 28), provided in the body between the volume and the first end of the body, the diaphragm valve including a flexible diaphragm having a first side and a second side (a diaphragm valve will have a diaphragm, and a diaphragm will inherently have a first side and a second side);
the flexible diaphragm being moveable to open and close the diaphragm valve to control flow of water from the mixing cartridge to an outlet of the faucet; (par. 29-31)
wherein the diaphragm valve is operable in response to actuation of a push
operated control member to control flow of water from the mixer valve (par. 29-31).
a push operated control member, arranged to move the bypass valve member, the push operated control member provided at the second end of the body. (par. 29-31).  
The art of record does not teach, 
a fluid bypass separate from the flexible diaphragm, providing fluid communication between the first side of the flexible diaphragm and the second side of the flexible diaphragm; 
a bypass valve member moveable to open and close the fluid bypass to vary a pressure differential across the flexible diaphragm, to open and close the diaphragm valve. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763